DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mak-Fan et al. (US. Patent App. Pub. No. 2013/0069981, “Mak-Fan” hereinafter) in view of Weyrich (US. Patent App. Pub. No. 2016/0163280).

As per claim 1, as shown in Fig. 1, Mak-Fan teaches a method for display contents generation, the method comprising: 
selecting data of a plurality of application window surfaces stored in a memory, wherein an initial number of the application window surfaces exceeds a number of hardware layers of a display subsystem (Fig. 6, ¶ [58], “At block 230, it is determined if the number of surfaces, for example from the producer threads 46, is more than the number of hardware layers”. See also ¶ [17], for application window surfaces stored in memory 34 referring to Fig. 1); 
feeding data of the selected plurality of application window surfaces to the hardware layers (also in ¶ [17], sending surfaces to hardware layers 42); 
compositing an intermediate frame by a compositor of the display subsystem based on contents of the fed hardware layers (Fig. 6, ¶ [59], “If there are more surfaces than hardware layers, at block 234, two or more surfaces are combined to form one or more pseudo surfaces”); 
comparing a number of previously non-selected application window surfaces stored in the memory to the number of hardware layers (Fig. 6, step 230 with reference to Fig. 2. The non-selected surfaces are interpreted as the surfaces not selected to make pseudo surface); 
based on a result of the comparing, further selecting data of at least one previously non-selected application window surface stored in the memory (Fig. 2, e.g. selecting surfaces 4, 5, and 6 stored in buffers 58, 60, and 62, respectively); 
further feeding the intermediate frame and data of the further selected at least one previously non-selected application window surface to the hardware layers (Fig. 11, steps 320 and 322); and 
further compositing a subsequent frame by the compositor based on contents of the further fed hardware layers (Further addressed below in combination with Weyrich, ¶ [83] with reference to Fig. 9).
Mak-Fan does not explicitly teach compositing a subsequent frame based on contents of the further fed hardware layers. 
However, Weyrich teaches a very similar method of compositing image layers wherein the number of the image layers exceeds the number of hardware layers of the display system (see ¶ [41]), wherein the intermediate image layers composited by the non-selected layers (i.e. four less active running applications) is fed to the hardware layers along with the selected layers (i.e. two active running applications), which is then further composited into a final image (¶ [41]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Weyrich as addressed above in combination with the method as taught by Mak-Fan, the advantage of which is that synchronization between the available computing devices was improved and the composition of the image layers was more efficient (¶ [41]).
As per claim 2, referring to Fig. 6, the combined Mak-Fan-Weyrich does teach wherein an initial number of the selected plurality of application window surfaces corresponds to the number of the hardware layers (Mak-Fan, ¶ [60]).
As per claim 3, the combined Mak-Fan-Weyrich does also teach the method further comprising: storing the intermediate frame in the memory (Mak-Fan, ¶ [38 and 40], storing in hardware layers, which are considered non-contiguous memory regions).
As per claim 4, the combined Mak-Fan-Weyrich impliedly teaches storing the subsequent frame in the memory by replacing the previously stored intermediate frame (because there is no 
As per claim 5, as addressed, the combined Mak-Fan-Weyrich also teaches feeding the intermediate frame and data of the further selected at least one previously non-selected application window surface to the hardware layers comprises, when the number of the previously non-selected application window surfaces is equal or exceeds the number of the hardware layers, feeding each of the hardware layers with one of the previously non-selected application window surfaces or the intermediate frame (Mak-Fan, right leg of Fig. 6 and 11).
As per claim 6, as addressed above and shown in Fig. 2, 6, and 11 of Mak-Fan, the combined Mak-Fan-Weyrich teaches wherein when the number of the previously non-selected application window surfaces is equal or exceeds the number of the hardware layers after the further composting, the method further comprises: 
still further selecting data of at least one previously non-selected application window surface stored in the memory; 
still further feeding the subsequent frame and data of the still further selected at least one previously non-selected application window surface to the hardware layers; and 
compositing another subsequent frame by the compositor based on contents of the still further fed hardware layers (in combination with Weyrich. See claim 1).
Thus, claim 6 would have been obvious over the combined references for the reason above.
As per claim 7, the combined Mak-Fan-Weyrich further impliedly teach wherein further selecting data of the at least one previously non-selected application window surface comprises selecting all of the previously non-selected application window surfaces when the number of the previously non-selected application window surfaces is smaller than the number of hardware layers (see left leg of Fig. 6 of Mak-Fan).
As per claim 8, as addressed in claim 1, the combined Mak-Fan-Weyrich wherein the subsequent frame comprises a final frame (see claim 1), and the method further comprises: causing transmission of the final frame to at least one of at least one display connector, at least one external connector and a virtual display (Mak-Fan, Fig. 1, ¶ [17], output the processed surfaces to display).
Claim 9, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 10, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Claim 17, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611